COTTON BAY HOLDINGS

August 1, 2012

Alfred E. Abiouness Sr.
8180 Shore Drive
Norfolk, VA, 23518

RE: ACCEPTANCE OF APPOINTMENT TO BOARD OF DIRECTORS

Dear Mr. Abiouness:

We are hereby inviting you to serve on the Board of Directors (the "Board") of
Cotton Bay Holdings, Inc., a publicly reporting entity incorporated in Delaware
("Cotton Bay Holdings"). Your acceptance of this invitation will be confirmed
through execution of this correspondence below, and your execution of the
enclosed Advisory Board Consulting and Compensation Agreement dated August 1,
2012 (the "Advisor Agreement").

By executing this correspondence, and the Advisor Agreement, you are agreeing to
comply with the duties of such an appointment under all applicable common laws,
statutory laws, and rules and regulations of the United States Securities and
Exchange Commission. Furthermore, you are agreeing to perform your advisory
services consistent with the Bylaws of Cotton Bay Holdings.

I am looking forward to a productive and long-term relationship. Please feel
free to contact our corporate counsel, Anthony R. Paesano at
apaesano@paesanoakkashian.com or (248) 792-6886 with any questions.

Very truly yours,

/s/Alfred E. Abiouness, Jr.

Alfred E. Abiouness, Jr.
Chairman of the Board

Agreed:

/s/ Alfred E. Abiouness, Sr.
Alfred E. Abiouness, Sr.


cc:    Anthony R. Paesano
        Board of Directors